CROCKETT, Chief Justice
(concurring).
*383I concur but desire to make these additional comments as to my reasons for sustaining the order of the trial court:
1. These children, now ages 12 and 9, have increasing needs which defendant claims now exceed $300 per month.
2. There is basis in evidence upon which the trial court reasonably could find: (a) That the amount allowed, $225 per month, for their support, is within reasonable compass of the standard of living which their father, who is a medical doctor with a good practice and income, should be able to furnish them, and (b) that his income, as shown by his tax returns received in evidence, indicates a substantial increase since 1954, when the order for $150 per month was made.
The comparison of gross income for those years is as follows:
Adjusted
Year Gross Income Gross Income
1954 $10,801.00 $ 6,753.68
1957 15,760.28 11,325.06
It is appreciated that other factors are involved, including the fact that the plaintiff himself has remarried, so that the gross figures given do not present the full picture. Nevertheless, as indicated in the main opinion, the order made seems justified upon the basis of the changed circumstances, the needs of the children, and the ability of the plaintiff to meet such responsibility.